DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 08, 2021 has been entered.

Status of the Claims
By amendment filed November 08, 2021 claims 1 and 8 have been amended. Claims 1 through 8 are currently pending.

Response to Arguments
Applicant's arguments filed November 08, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s argument that one of ordinary skill would have understood that Miyahara does not teach or suggest that the colloidal repair solution would not include repair material particles of silica, titania, alumina, mullite, zirconia, yttria, silicon nitride or silicon carbide is not persuasive. It is not clear how Miyahara teaches that the zeolite repair portion had a specific crystal structure is relevant to the claims are currently presented. Claims 1 and 8 only requires applying a colloidal solution having repair material particles comprised of silica, titania, alumina, mullite, zirconia, yttria, silicon nitride or silicon carbide. Nothing in the claims is directed toward the final crystal structure of the repaired portion or the separation membrane nor has applicant provided any evidence that the use of repair material particles comprised of silica, titania, alumina, mullite, zirconia, yttria, silicon nitride or silicon carbide would prevent the formation of the crystal structure required by Miyahara.
	Miyahara teaches that the colloidal solution/repair sol comprised a silica source and that the silica source included colloidal silica (Column 8 Lines 22-24 and 54-56) and therefore the solution comprised repair material particles of silica particles. Therefore the amendment to claims 1 and 8 does not overcome the current rejection.
	Furthermore, claim 4 has no requirements for the type of repair material particles used and applicant has not provided any argument directed to the rejection of this claim using the prior art of record.
Furthermore, applicant’s argument that a person of ordinary skill in the art would know that a pH of above 9.0 would be required to form and crystal structures of Miyahara and that a pH of less than 9.0 would be required to form an opposite charge is not persuasive because applicant has not provided any evidence to support these conclusions or how they are relevant to the present claims.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 












Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al (WIPO Patent Publication 2014/069676; child continuation application U.S. Patent # 9,782,729 is being used as a English translation and is referenced hereafter) in view of Sterte et al (U.S. Patent # 6,177,373).
	In the case of claim 1 and 8, Miyahara teaches a process for repairing/manufacturing a separation membrane structure (Abstract) wherein a separation membrane 33 was formed on a porous support/ceramic porous 9 (Column 7 Line 47 through Column 8 Line 21) followed by applying to the separation membrane formed on the support a colloidal solution/repairing sol comprising repair material particle in water/aqueous solvent wherein the solution comprised a silica source in the form of colloidal silica (Column 8 Lines 22-24 and 40-65) and therefore comprised repair material particles of silica particles.
	Though the repairing sol/colloidal solution of Miyahara would have had a predetermined pH in the form of the inherent pH of the sol/solution Miyahara did not teach that the repair material particles had an electrical charge that was opposite to an electrical charge of the support at the predetermined pH. However, Miyahara does teach that the separation membrane was a zeolite membrane formed on a ceramic porous support and that the repairing sol was an alkali aqueous solution comprising silica and alumina sources (Column 8 Lines 40-56).
	Sterte teaches a process for manufacturing separation membranes by depositing and binding molecular sieves of microcrystals onto a substrate surface (Abstract and Column 1 Lines 4-9). The method of Sterte comprised preparing a dispersion of the microcrystals which had a 
	Based on the teaches of Sterte, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided the colloidal solution/repairing sol of Miyahara with a predetermined pH which caused the repair material particles of the sol/solution to have an opposite electrical charge to that of the support in order to attract and adhere the repair material particles to the surface of the separation membrane and support.
	In the case of claim 4, it is rejected for the same reasons discussed previously in the rejection of claim 1. Furthermore, Miyahara does not specifically teach that the concentration of the repair material particles in the colloidal solution was between 0.01 mass% and 20 mass%. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal concentration for the repair material particles of Miyahara in view of Sterte through routine experimentation because the amount of particles in the colloidal solution affected the amount of material deposited onto the membrane and support during repair.
	As for claims 5 through 7, Miyahara teaches that the sol/colloidal solution was dried/heat treated at a temperature between 100 to 200 ℃ (Column 8 Lines 54-65), which was within the claimed range of claim 7.
	However, Miyahara does not teach that the solution was dried naturally but, as was discussed previously, it would have been obvious to have determined optimal values for relevant process parameters through routine experimentation. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal drying temperature for the process of Miyahara in view of Sterte through routine experimentation because the drying temperature affected the rate of drying of the colloidal solution.













Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al in view of Sterte et al as applied to claim 1 above, and further in view of Helm et al (U.S. Patent Publication No. 2015/0136676).
	The teachings of Miyahara in view of Sterte as they apply to claim 1 have been discussed previously and are incorporated herein.

	Helm teaches a process for repairing separation membranes by depositing repair material into a membrane defect (Abstract and Pages 1-2 Paragraphs 0008-0009). Helm further teaches that surface charge and zeta potential of the membrane being repaired were relevant process parameters affecting the membrane’s permeability/separation ability during and after repair (Page 13 Paragraph 0077). As was discussed previously, it would have been obvious to have determined optimal values for relevant process parameters through routine experimentation.
	Based on the teachings of Helm, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the electrical charge and zeta potential of the separation membrane of Miyahara in view of Sterte through routine experimentation because these values affected the membrane’s permeability/separation ability during and after repair.

Conclusion
	Claims 1 through 8 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712